Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 05/10/2021.  As directed by the amendment: claims 2 and 19-20 have been canceled, claims 14-17 have been withdrawn and new claims 21-22 have been added.  Thus, claims 1, 3-13, 18 and 21-22 are presently pending in this application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Claim 1 is replaced by the following claim:
A surgical implant, comprising: a porous structure having interconnected pores configured for ingrowth of bone into the porous structure, wherein the porous structure comprises an arrangement of fibers which are attached to one another, wherein the fibers are arranged in layers, and wherein the layers are stacked; and wherein the porous structure includes a surface including a plurality of regions having different porosities, the different porosities being determined by the arrangement of fibers; and wherein the porous structure is attached to a dense part, and wherein the surface is disposed opposite the dense part, such that each of the regions having different porosities extend from the surface toward the dense part.
Claim 21 is canceled. 
Claim 1 is allowable. The restriction requirement between species and subspecies has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 14-17 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dave Bourgeau on 06/09/2021.
REASONS FOR ALLOWANCE
Claims 1, 3-18 and 22 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “such that each of the regions having .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3774